Citation Nr: 1729502	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans (VA) Regional Office (RO) in Boston, Massachusetts.  

The RO initially denied the Veteran's service connection claim for PTSD in a June 2008 rating decision.  After additional medical evidence was associated with Veteran's claims file in May 2009, in June 2009 the RO confirmed and continued the previous denial of service connection.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (noting that decisions issued after the submission of new and material evidence within one year of the initial rating decision relate back to the original claim).  

As the evidence of record contains diagnoses of both PTSD and depression, the Veteran has Board has expanded the issue on appeal to include consideration of whether service-connection may be warranted for any acquired psychiatric disability.  See Clemons v Shinseki, 23 Vet App 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record).

The Veteran was scheduled for a Board hearing in May 2015.  The Veteran failed to attend the hearing and did not provide good cause for his failure to attend.  Accordingly, appellate review will proceed without a hearing.  38 C.F.R. § 20.704(d) (2016).

A November 2016 rating decision granted service connection for the Veteran's neck, back and tension headaches disabilities, and assigned a 20 percent, 30 percent, and 10 percent disability rating, respectively, effective March 12, 2007.  As this represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

During the appeal period the Veteran's attorney withdrew representation and informed the Veteran of such.  As the Veteran has not appointed another representative he is unrepresented in this matter.

In July 2015 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his PTSD is related to events in service.  In various statements he asserted that his stressors include being sexually assaulted by another service member, falling off a gun mount, participation in Vietnam "black operations" named "Black Gold", and a car accident.  An April 2008 VA treatment report also indicates that the Veteran's stressors include being shot, pulling two men from a burning helicopter, preventing an explosion aboard a ship by extracting a shell charge that was leaking black powder, and accidentally discharging a firearm.

The RO prepared a summary of the Veteran's claimed sexual assault and car accident stressors and in October 2016 the RO received a memorandum from the Joint Service Records Research Center (JSRRC) that neither the sexual assault nor car accident could be corroborated and that no further PTSD development should be conducted.   

During an April 2008 VA examination the examiner evaluated the Veteran's reported stressors that included a sexual assault, gunshot wound, pulling two men from a burning helicopter, that the Veteran reported led to a Silver Star, preventing an explosion aboard a ship by extracting a shell charge that was leaking black powder, and accidentally discharging a firearm.  During the examination the Veteran's wife reported that he was in and out of treatment for PTSD at VA hospitals in the 1970s.  The Veteran reported that he had a history of sexual abuse by an older brother since he was seven years old.  The examiner reported that the Veteran met the criteria for PTSD by history.  He reported that the Veteran did fall off an apparatus in the military and was hospitalized for five days in Hawaii.  He reported that the other events the Veteran reported as trauma can be somewhat corroborated because of the award he received.  He reported that everything the Veteran did in the military cannot be corroborated but that there was enough trauma to verify the Veteran's diagnosis.  
During an October 2015 VA examination the examiner evaluated the Veteran's reported sexual assault and car accident stressors and diagnosed PTSD and major depressive disorder.  In a separate medical opinion the examiner provided a positive nexus opinion between the Veteran's PTSD and the in-service sexual assault.  The examiner reported that the Veteran had a history of sexual trauma prior to the military, but that the Veteran stated he was never diagnosed with PTSD or any other mental illness prior to military service, so it is unknown if he met the PTSD criteria before service.  The Veteran reported he requested a transfer to another duty station after the incident and that he began to drink much more heavily and have many more disciplinary problems. 

As the RO failed to prepare a summary of all of the Veteran's PTSD stressors to send to the JSRRC and the October 2015 VA examiner failed to consider all of the Veteran's service stressors the Board finds that a remand is necessary to comply with the terms of the Board's July 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2016 statement the Veteran indicated he receives treatment for his PTSD at the Jamaica Plains VA.  The record is absent updated treatment records from the VA Boston Healthcare System.  As previously noted the Veteran's wife indicated that he was in and out of treatment at VA hospitals in the 1970s.  Except for a July 1977 admission notice for depression, the record is absent VA hospital records from the 1970s.  As such, remand is necessary to attempt to obtain the Veteran's updated VA treatment records and outstanding VA hospital records.  38 U.S.C.A. § 5103A(c) (West 2014).

One of the Veteran's asserted stressors involves military sexual trauma (MST), in that he reports being sexually assaulted by another service member.  There is a heightened burden of notification in claims for PTSD based on in-service personal or sexual assault, which applies any time there is an allegation of mental health disability due to personal or sexual assault in service, even if there is no clear PTSD diagnosis.  See Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006).  VA must inform the Veteran of alternative forms of evidence other than service records that may corroborate the account of an assault, and that evidence of behavioral changes following the alleged assault may constitute evidence to support the stressor.  VA must also provide additional time for the Veteran to submit such evidence after receipt of the heightened notice letter and, where appropriate, assist in obtaining such evidence.  See 38 C.F.R. § 3.304 (f)(5) (2016); see also Gallegos v. Peake, 22 Vet. App. 329, 335-6 (2008).  These specialized notice requirements should be completed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the required notice regarding military sexual trauma pursuant to 38 C.F.R. § 3.304 (f)(5).

2.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the VA Boston Healthcare System dated from May 2009 to the present.

Ask the Veteran to identify all VA hospital treatment in the 1970s.  The RO must attempt to obtain any identified VA hospital records.  

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

3.  The AOJ must request that the JSRRC provide information that might corroborate the Veteran's reported participation in Vietnam "black operations" named "Black Gold," being shot, pulling two men from a burning helicopter, preventing an explosion aboard a ship by extracting a shell charge that was leaking black powder, and accidentally discharging a firearm.  All efforts to obtain this evidence should be documented in the claims file.

4.  After updating the file with any additional records or findings from the JSRRC above, send the claims file to an appropriate examiner to obtain another opinion with respect to the Veteran's PTSD claim.  If an examination is deemed necessary to respond to the question, one should be scheduled.  

After review of the claims file the examiner should review the record (to specifically include the Veteran's service treatment records, personnel records, prior statements, and medical treatment history), and provide an opinion as to whether such evidence indicates that an in-service personal assault occurred, as he so describes.

The examiner should then provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's PTSD or any other psychiatric disability are related to any of his reported service stressor events, which include in-service sexual assault, being in a car accident, being shot, pulling two men from a burning helicopter, preventing an explosion aboard a ship by extracting a shell charge that was leaking black powder, and accidentally discharging a firearm.  

A complete rationale for all opinions is requested.  

5.  After completing the requested actions, and any additional actions deemed necessary, the AOJ should readjudicate the service connection claim for an acquired psychiatric disability, to include PTSD and depression.  If the benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




